Judgment of County Court reversed on the law and facts and judgment of Justice’s Court affirmed, with twenty-five dollars costs in County Court and costs in this court. Memorandum: The County Court in the resettled judgment having provided that the judgment of the Justice’s Court was reversed on the law and the facts, this court has examined the evidence to determine whether the judgment of the Justice’s Court was plainly against the weight and preponderance of the evidence. (Wears v. Johnson, 151 App. Div. 770.) Upon examination of the proceedings in Justice’s Court, as shown by the record used in County Court, we hold that the evidence produced in Justice’s Court was sufficient to support the findings of that court. All concur. (The judgment reverses a judgment of a Justice’s Court in favor of plaintiff and grants a new trial in an automobile negligence action to recover property damage to an automobile.) Present — Sears, P. J., Edgcomb, Lewis, Cunningham and Taylor, JJ.